Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/15/2022; 12/03/2021 & 09/14/2021  are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ando (U.S. 2012/0072062 A1) in view of Takahashi (U.S. 2020/0088797 A1).
Regarding claim 1, Ando discloses a degradation determination device (via catalyst degradation suppression controller comprising controllers, sensors and engines such as controllers 24, 52, 40; sensors 140-146 & ECU 70 which processing input/outputs of degradation parameters based on sensors and controller’s data that disclosed in pars. 0043 & 0051), for a secondary battery 50, the degradation determination device being used for a hybrid vehicle 20 and configured to determine degradation of the secondary battery 50 (see par. 0028), the hybrid vehicle 20 including: an engine 22 configured to output power for travel; a motor MG1/MG2 configured to output power for travel (see par. 0049, wherein the engine 22 is controlled to output power comparable to the required power, and the motor MG1 and the motor MG2 are controlled to output all of the power output from the engine 22 to the ring gear shaft 32a after it has been converted to torque by the power splitting/combining device 30, the motor MG1, and the motor MG2. In the charge-discharge operating mode, the engine 22 is controlled to output power comparable to the sum of the required power and the electric power needed to be charged to or discharged from the battery 50); the secondary battery 50 that is configured to supply electric power to the motor MG1/MG2; and a control device configured to execute travel control in which the engine 22 and the motor MG1/MG2 are controlled such that the hybrid vehicle 20 travels while adjusting a fuel injection amount  (see par. 0080, wherein the hybrid vehicles 20 and 20B with the catalyst degradation suppression control controls the engine 22 22 so that the engine 22 22 operates on its own at the predetermined engine 22 speed Ne1. However, it is sufficient that the catalyst degradation suppression control controls the engine 22 22 so that the engine 22 22 operates with fuel injection being performed) of the engine 22 based on an accelerator operation amount 83 (see pars. 0048-0050), the degradation determination device comprising:
a controller 24 configured to determine degradation of the secondary battery 50 (see pars. 0046 & 0049).
Ando fail to disclose wherein the controller 24 configured to determine degradation of the secondary battery 50 based on data of a third parameter in a predetermined period, the third parameter being a difference between a first parameter based on the accelerator operation amount and a second parameter based on the fuel injection amount.
In related art, US 2020/0088797 to Takahashi et al. discloses in claim 1 that the controller (see par. 0020) configured to determine degradation of the secondary battery 10 (degradation determine process through PCU 8 and monitor 6, wherein PCU 8 & monitor 6 including sensors 71-73 and PCU configured to control and calculate the degradation or deterioration of the second battery as discloses in pars. 0068-0071) based on data of a third parameter in a predetermined period (see par. 0022 & claim 6), the third parameter being a difference between a first parameter based on the accelerator operation amount and a second parameter based on the fuel injection amount via accelerator wherein accelerator control fuel injection amount (see par. 0009 & claim 1, wherein the difference between the first and third parameter is that the  first to third deterioration parameters, the second OCV curve representing an OCV change relative to a capacity change of the secondary battery. The first deterioration parameter is a cathode capacity maintenance ratio indicating a ratio of a cathode capacity in a deterioration state, relative to the cathode capacity in an initial state. The second deterioration parameter is an anode capacity maintenance ratio indicating a ratio of an anode capacity in the deterioration state, relative to the anode capacity in the initial state. The third deterioration parameter is a composition correspondence deviation amount indicating an amount by which a correspondence relationship between a composition of the cathode and a composition of the anode deviates from a correspondence relationship in the initial state). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller taught by Ando  to be able to control the parameters as taught by Takahashi et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to improve long lasting battery life by using a user operation amount and a control amount of engine and the motor that are used to control the hybrid vehicle which determining degradation of the secondary battery based on data on the third parameter in the predetermined period (see Takahashi’s claim 1 & pars. 0009-0010).

    PNG
    media_image1.png
    486
    795
    media_image1.png
    Greyscale


As to claim 2, Ando discloses wherein the predetermined period Qa is a period since a system of the hybrid vehicle 20 is started until the system is stopped via brake (see par. 0051, wherein the predetermined braking request control routine is executed, the CPU 72 of the hybrid ECU 70 first performs a step to input data such as the brake pedal position BP obtained from the brake pedal position sensor 86, the vehicle speed V obtained from the vehicle speed sensor 88, the cumulative air amount Ga as a cumulative value of the intake air amount Qa for a predetermined period of time).

As to claim 3, Ando discloses wherein: the controller 24 is configured to determine that progress of the degradation is faster when a value is large than when the value is small (see steps S530-S550 & par. 0072 wherein the catalyst degradation suppression control is compared to the threshold value Rref (step S520), the power storage percentage SOC of the battery 50 is compared to the threshold value Sref and the charge-discharge current Ib of the battery 50 is compared to a value of 0 (step S530), and the vehicle speed V is compared to the threshold value Vref and the cumulative air amount Ga is compared to the threshold value Gref step S540); and the value is obtained by dividing an integrated value of the third parameter in the predetermined period by a travel distance in the predetermined period (see par. 0051 & claim 7).

As to claim 4, Ando fail to disclose wherein the controller is configured to determine the degradation based on data of the third parameter in the predetermined period and data of a fourth parameter in the predetermined period, and the fourth parameter is based on a deceleration amount of the hybrid vehicle.
In related art, US 2020/0088797 to Takahashi et al. discloses in claim 1 that the controller (see par. 0020) configured to determine degradation of the secondary battery 10 based on data of a third parameter in a predetermined period (see par. 0022 & claim 6) and data of a fourth parameter in the predetermined period (see par. 0017, wherein  The fourth deterioration parameter is a composition correspondence deviation amount indicating an amount by which a correspondence relationship between a composition of the cathode and a composition of the anode deviates from a correspondence relationship in the initial state) the third parameter being a difference between a first parameter based on the accelerator operation amount and a second parameter based on the fuel injection amount via accelerator wherein accelerator control fuel injection amount (see par. 0009 & claim 1, wherein the difference between the first and third parameter is that the  first to third deterioration parameters, the second OCV curve representing an OCV change relative to a capacity change of the secondary battery. The first deterioration parameter is a cathode capacity maintenance ratio indicating a ratio of a cathode capacity in a deterioration state, relative to the cathode capacity in an initial state. The second deterioration parameter is an anode capacity maintenance ratio indicating a ratio of an anode capacity in the deterioration state, relative to the anode capacity in the initial state. The third deterioration parameter is a composition correspondence deviation amount indicating an amount by which a correspondence relationship between a composition of the cathode and a composition of the anode deviates from a correspondence relationship in the initial state). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller taught by Ando to be able to control the parameters as taught by Takahashi et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to improve long lasting battery life by using a user operation amount and a control amount of engine and the motor that are used to control the hybrid vehicle which determining degradation of the secondary battery based on data on the third parameter in the predetermined period (see Takahashi’s claim 1 & pars. 0009-0010).

As to claim 5, Ando discloses wherein: the controller 24 is configured to determine that progress of the degradation is faster when a value is large than when the value is small (see steps S530-S550 & par. 0072 wherein the catalyst degradation suppression control is compared to the threshold value Rref (step S520), the power storage percentage SOC of the battery 50 is compared to the threshold value Sref and the charge-discharge current Ib of the battery 50 is compared to a value of 0 (step S530), and the vehicle speed V is compared to the threshold value Vref and the cumulative air amount Ga is compared to the threshold value Gref step S540).
Ando fail to disclose wherein the value is obtained by calculating a sum of an integrated value of the data of the third parameter in the predetermined period and an integrated value of the data of the fourth parameter in the predetermined period and dividing the calculated sum by a travel distance in the predetermined period.
In related art, US 2020/0088797 to Takahashi et al. discloses that the controller (see par. 0020) configured to calculating a sum of an integrated value of the data of a third parameter in a predetermined period (see par. 0022 & claim 6) and data of a fourth parameter in the predetermined period (see par. 0017, wherein  The fourth deterioration parameter is a composition correspondence deviation amount indicating an amount by which a correspondence relationship between a composition of the cathode and a composition of the anode deviates from a correspondence relationship in the initial state) the third parameter being a difference between a first parameter based on the accelerator operation amount and a second parameter based on the fuel injection amount via accelerator wherein accelerator control fuel injection amount (see par. 0009 & claim 1, wherein the difference between the first and third parameter is that the  first to third deterioration parameters, the second OCV curve representing an OCV change relative to a capacity change of the secondary battery. The first deterioration parameter is a cathode capacity maintenance ratio indicating a ratio of a cathode capacity in a deterioration state, relative to the cathode capacity in an initial state. The second deterioration parameter is an anode capacity maintenance ratio indicating a ratio of an anode capacity in the deterioration state, relative to the anode capacity in the initial state. The third deterioration parameter is a composition correspondence deviation amount indicating an amount by which a correspondence relationship between a composition of the cathode and a composition of the anode deviates from a correspondence relationship in the initial state). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller taught by Ando  to be able to control the parameters as taught by Takahashi et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to improve long lasting battery life by using a user operation amount and a control amount of engine and the motor that are used to control the hybrid vehicle which determining degradation of the secondary battery based on data on the third parameter in the predetermined period (see Takahashi’s claim 1 & pars. 0009-0010).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN whose telephone number is (571)272-1966.  The examiner can normally be reached on Mon- Friday 8AM - 4:00PM Eastern Time. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner: 	/Trung Nguyen/-Art 2866
		June 27, 2022.
/Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858